
	
		I
		112th CONGRESS
		1st Session
		H. R. 2776
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2011
			Mr. Simpson (for
			 himself, Mr. Inslee,
			 Mr. Walden,
			 Mr. Blumenauer, and
			 Mr. DeFazio) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To expand geothermal production, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Geothermal Production Expansion Act of
			 2011.
		2.FindingsCongress finds that—
			(1)it is in the best interest of the United
			 States to develop clean renewable geothermal energy;
			(2)development of
			 that energy should be promoted on appropriate Federal land; and
			(3)successful
			 geothermal development on Federal land will provide increased revenue to the
			 Federal Government, with the payment of production royalties over
			 decades.
			3.Noncompetitive leasing
			 of adjoining areas for development of geothermal resourcesSection 4(b) of the Geothermal Steam Act of
			 1970 (30 U.S.C. 1003(b)) is amended by adding at the end the following:
			
				(4)Adjoining
				land
					(A)DefinitionsIn this paragraph:
						(i)Fair market
				value per acreThe term
				fair market value per acre means a dollar amount per acre
				that—
							(I)except as provided
				in this clause, shall be equal to the market value per acre as determined by
				the Secretary under regulations issued under this paragraph;
							(II)shall be
				determined by the Secretary with respect to a lease under this paragraph, by
				not later than the end of the 90-day period beginning on the date the Secretary
				receives an application for the lease; and
							(III)shall be not
				less than the greater of—
								(aa)4
				times the median amount paid per acre for all land leased under this Act during
				the preceding year; or
								(bb)$50.
								(ii)Industry
				standardsThe term
				industry standards means the standards by which a qualified
				geothermal professional assesses whether downhole or flowing temperature
				measurements with indications of permeability are sufficient to produce energy
				from geothermal resources, as determined through flow or injection testing or
				measurement of lost circulation while drilling.
						(iii)Qualified
				Federal landThe term qualified Federal land means
				land that is otherwise available for leasing under this Act.
						(iv)Qualified
				geothermal professionalThe
				term qualified geothermal professional means an individual who is
				an engineer or geoscientist in good professional standing with at least 5 years
				of experience in geothermal exploration, development, or project
				assessment.
						(v)Qualified
				lesseeThe term
				qualified lessee means a person that may hold a geothermal lease
				under this Act (including applicable regulations).
						(vi)Valid
				discoveryThe term
				valid discovery means a discovery of a geothermal resource by a
				new or existing slim hole or production well, that exhibits downhole or flowing
				temperature measurements with indications of permeability that are sufficient
				to meet industry standards.
						(B)AuthorityAn
				area of qualified Federal land that adjoins other land for which a qualified
				lessee holds a legal right to develop geothermal resources may be available for
				a noncompetitive lease under this section to the qualified lessee at the fair
				market value per acre, if—
						(i)the area of
				qualified Federal land—
							(I)consists of not
				less than 1 acre and not more than 640 acres; and
							(II)is not already
				leased under this Act or nominated to be leased under subsection (a);
							(ii)the qualified
				lessee has not previously received a noncompetitive lease under this paragraph
				in connection with the valid discovery for which data has been submitted under
				clause (iii)(I); and
						(iii)sufficient
				geological and other technical data prepared by a qualified geothermal
				professional has been submitted by the qualified lessee to the applicable
				Federal land management agency that would lead individuals who are experienced
				in the subject matter to believe that—
							(I)there is a valid
				discovery of geothermal resources on the land for which the qualified lessee
				holds the legal right to develop geothermal resources; and
							(II)that thermal
				feature extends into the adjoining areas.
							(C)Determination of
				fair market value
						(i)In
				generalThe Secretary shall—
							(I)publish a notice
				of any request to lease land under this paragraph;
							(II)determine fair
				market value for purposes of this paragraph in accordance with procedures for
				making those determinations that are established by regulations issued by the
				Secretary;
							(III)provide to a
				qualified lessee and publish, with an opportunity for public comment for a
				period of 30 days, any proposed determination under this subparagraph of the
				fair market value of an area that the qualified lessee seeks to lease under
				this paragraph; and
							(IV)provide to the
				qualified lessee and any adversely affected party the opportunity to appeal the
				final determination of fair market value in an administrative proceeding before
				the applicable Federal land management agency, in accordance with applicable
				law (including regulations).
							(ii)Limitation on
				nominationAfter publication of a notice of request to lease land
				under this paragraph, the Secretary may not accept under subsection (a) any
				nomination of the land for leasing unless the request has been denied or
				withdrawn.
						(iii)Annual
				rentalFor purposes of section 5(a)(3), a lease awarded under
				this paragraph shall be considered a lease awarded in a competitive lease
				sale.
						(D)RegulationsNot
				later than 180 days after the date of enactment of the
				Geothermal Production Expansion Act of
				2011, the Secretary shall issue regulations to carry out this
				paragraph.
					.
		
